Order, Supreme Court, New York County (Louis B. York, J.), entered June 1, 2007, which denied respondent’s motion to vacate an October 2006 default judgment and remanded the matter to respondent for calculation and award of present and past benefits to petitioner, unanimously affirmed, without costs.
Not only did respondent’s paralegal “misplace” both the CPLR article 78 pleadings and the subsequent default judgment with notice of entry, but he twice provided false information as to the status of the case. Respondent presented no explanation for its failure to respond to numerous communications not addressed to the paralegal. The lack of a reasonable excuse for the default is sufficient by itself to mandate affirmance (see Matter of Saunders v City of New York, 283 AD2d 213 [2001]). Concur— Tom, J.P, Saxe, Friedman, Buckley and Catterson, JJ.